F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         APR 2 1997
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    MARQUIS L. JONES,

                Plaintiff-Appellant,

    v.                                                 No. 96-5151
                                                  (D.C. No. 95-C-474-W)
    SHIRLEY S. CHATER,                                 (N.D. Okla.)
    Commissioner, Social Security
    Administration, *

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before BRORBY and KELLY, Circuit Judges, and CAUTHRON, *** District
Judge.




*
      Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. In the text we continue to refer to the
Secretary because she was the appropriate party at the time of the underlying
administrative decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
       Honorable Robin J. Cauthron, District Judge, United States District Court
for the Western District of Oklahoma, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Claimant Marquis L. Jones appeals from the order of the magistrate judge

affirming the Secretary of Health and Human Services’ denial of his application

for supplemental security income benefits (SSI). 1 Claimant, a thirty-four-year-old

man with a GED, claims disability from June 1992, due to back pain and

depression.

      Claimant’s application for SSI benefits was denied initially and on

reconsideration. Following a hearing, the administrative law judge (ALJ) denied

claimant’s application at step five of the sequential process applied to determine

disability. See Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988)

(setting forth the five steps in detail). The ALJ found that although claimant

could not return to his past relevant work as a machinist helper or a truck driver,

he retained the residual functional capacity to perform a full range of sedentary,

light, and medium work. The district court affirmed the decision of the Secretary,

and claimant appeals.



1
      By consent of the parties, this matter was assigned to a magistrate judge for
adjudication. See Fed. R. Civ. P. 73.

                                         -2-
      Our review of the Secretary’s decision is limited to determining whether

the decision is supported by substantial evidence and whether the Secretary

applied correct legal standards. See Castellano v. Secretary of Health & Human

Servs., 26 F.3d 1027, 1028 (10th Cir. 1994). “To find that the Secretary’s

decision is supported by substantial evidence, there must be sufficient relevant

evidence in the record that a reasonable person might deem adequate to support

the ultimate conclusion.” Bernal v. Bowen, 851 F.2d 297, 299 (10th Cir. 1988).

However, we may neither reweigh the evidence nor substitute our judgment for

that of the Secretary. See id.

      An individual is disabled within the meaning of the Social Security Act

only if his impairments are so severe that he “is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.”

42 U.S.C. § 423(d)(2)(A). If a claimant meets his burden of proving that he

cannot return to his past work, the burden shifts to the Secretary to show that the

claimant can perform other jobs in the national economy. Ray v. Bowen, 865

F.2d 222, 224 (10th Cir. 1989).

      On appeal, claimant argues that (1) the ALJ’s evaluation of claimant’s

mental impairment on the Psychiatric Review Technique Form was not supported

by the evidence; (2) the ALJ erred in concluding that claimant’s mental


                                         -3-
impairment was not severe; (3) the ALJ failed to adequately develop the record as

to claimant’s I.Q.; and (4) the ALJ failed to adequately develop the record as to

claimant’s mental impairment. The only issue claimant raised to the district court

was his contention that the ALJ failed to adequately develop the record as to his

mental impairment. Because our scope of review is limited to those issues

properly preserved and presented to the district court, the remaining issues are

deemed waived. See Crow v. Shalala, 40 F.3d 323, 324 (10th Cir. 1994) The

parties are familiar with the underlying facts, and we will not restate them here.

      Where the evidence presented to the ALJ reveals that the claimant suffers

from a mental disorder, but contains insufficient medical evidence to evaluate the

disorder and its effects on the claimant’s ability to work, the ALJ has a duty to

further develop the record. See Carter v. Chater, 73 F.3d 1019, 1021-22 (10th

Cir. 1996). Here, the record contains objective evidence supporting claimant’s

contention that he suffers from depression. Therefore, the ALJ had a duty to, and

did, develop the record concerning claimant’s depression. See id. at 1022.

      The ALJ fulfilled his duty to develop the record by obtaining additional

medical records as to material issues which came to his attention during the

hearing testimony. See Carter, 73 F.3d at 1022. In conclusion, as developed, the

record contained sufficient medical evidence to evaluate claimant’s mental

disorder.


                                         -4-
     The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                       -5-